NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0031-21

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

CALVIN L. ALEXANDER,

     Defendant-Appellant.
________________________

                   Argued June 9, 2022 – Decided June 24, 2022

                   Before Judges Mawla and Alvarez.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 93-06-2223.

                   Jane Pucher (The Innocence Project) of the New York
                   bar, admitted pro hac vice, argued the cause for
                   appellant (The Innocence Project, attorneys; Jane
                   Pucher and Vanessa Potkin, on the briefs).

                   Frank J. Ducoat, Special Deputy Attorney
                   General/Acting Assistant Prosecutor, argued the cause
                   for respondent (Theodore N. Stephens II, Acting Essex
                   County Prosecutor, attorney; Frank J. Ducoat, of
                   counsel and on the brief).
PER CURIAM

      Defendant Calvin L. Alexander appeals from a July 20, 2021 order

denying his motion for post-conviction discovery relating to his 1994 conviction

for murdering Yvette Bennett in her apartment. We affirm.

      We discussed some of the salient facts in State v. Alexander (Alexander

I), No. A-4207-93 (App. Div. Mar. 8, 1996) (slip op. 1-4). At defendant's trial,

the State called several fact and expert witnesses, and presented evidence of the

injuries Bennett suffered, including a bite mark on her shoulder blade, and "[a]n

autopsy [that] disclosed the major cause of death was manual strangulation with

a secondary cause attributed to [a] stab wound [in her chest] and blunt force

trauma to her head." Id. at 2. There were no signs of forced entry to the

apartment. Ibid.

      Police interviewed the building superintendent Kelly Williams and his

live-in girlfriend Lachelle Griffin and learned defendant had been staying with

them for several months.     Ibid.   Pursuant to a tip, police recovered a red

sweatsuit worn by defendant the night of the murder, which contained blood

stains, from Williams' apartment. Id. at 3.




                                                                           A-0031-21
                                        2
       Police took defendant into custody, Mirandized 1 him, and questioned him

about the murder. Ibid. They also took a dental impression from defendant, and

after they confronted him with the fact the impression was "'a perfect match'

with the bite mark on Bennett's back, defendant confessed to the events

surrounding the murder."      Ibid. He told police: Bennett let him into the

apartment; he was wearing a sweatshirt and sweatpants (both red); and after an

argument about Bennett's male friends, he "grabbed her around the throat[,] . . .

lifted her off the ground[, and] dropped her on the bedroom floor." Ibid.

       Griffin told police that defendant told her he wanted to "get with

[Bennett]" and on the day of the murder he was at her apartment until

approximately 7:00 p.m. when he left, telling Griffin he was going to Newark to

get some money. Id. at 4. However, when defendant returned later that evening,

Griffin saw him "coming from an area near the victim's apartment, not from the

direction of Newark[.]" Ibid.

       Griffin testified that the day after the murder, after police arrived at the

building, defendant called "to see if anybody had called for him . . . ." She told

defendant Bennett was killed and later in the day defendant called once more

asking whether police were still in the building. He also asked Griffin not to


1
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                                                             A-0031-21
                                         3
mention his name to police because he was on parole. Over the next few days,

defendant called multiple times asking whether police were still in the area and

if they knew about him. Sergeant Frank Cocchi of the East Orange Police

Department also testified on behalf of the State, and stated he was present on an

occasion when defendant called and asked Williams "if the cops were asking

about the murder . . . ." When Cocchi found and arrested defendant, defendant

gave him a false name.

      Dr. Ira Titunik, a diplomate of the American Board of Forensic

Odontology (ABFO), testified on behalf of the State as an expert in forensic

odontology. He opined the scientific dental community "accepted . . . that each

and every person has a very unique and specific configuration of teeth." He was

present at the autopsy and concluded the bite mark on Bennett's back was human

due to its size and shape and was made "at or about the time of death." Titunik

took several dental impressions of defendant and visually compared them to the

life-sized photographs taken of the bite mark. He concluded defendant's teeth

matched the bite mark, which could not have been made by any person other

than defendant.

      The defense moved for acquittal, arguing "[t]he only proof . . . of anything

is that there was contact between [defendant and Bennett] through this bite


                                                                            A-0031-21
                                        4
mark." The trial judge disagreed, reasoning there was other evidence beyond

Titunik's testimony linking defendant to the murder, including testimony

Bennett was accompanied

                  after she returned home from work in the
            evening . . . .

                   Then there was [a] conversation on the telephone
            testified to, which would seem to put [Bennett] in her
            apartment sometime in the early evening of the 13th.
            There is testimony to the effect that the death was
            approximately a day and a half . . . from the time that
            the temperature was taken at the time she was
            pronounced dead.

                   Thus, it would seem that there is evidence from
            which the jury could infer that the defendant was with
            her at or around the time that she met her death, and the
            jury could infer that the bite, given the position of it and
            everything else, could have been inflicted
            simultaneously with or during the same incident as the
            beating and stabbing and the strangulation.

      The defense called Williams, who testified the red sweatsuit belonged to

defendant. He also asserted defendant had access to the building's apartment

keys, including Bennett's floor, and on one occasion Williams was angry with

defendant for taking the keys without permission.

      Defendant was convicted and sentenced. We affirmed. Id. at 1-2.

      Defendant filed a petition for post-conviction relief (PCR), alleging trial

counsel was ineffective for not retaining a dental expert to refute Titunik's

                                                                           A-0031-21
                                         5
testimony evidencing the marks on Bennett's back perfectly matched the

impression of defendant's teeth. State v. Alexander (Alexander II), No. A-1665-

97 (App. Div. Feb. 4, 1999) (slip op. at 2). Defendant's petition was denied. We

affirmed concluding the petition did not assert "that any other expert would have

disputed [Titunik's] opinion." Ibid. "There was more than ample evidence to

support the jury's finding of guilt beyond a reasonable doubt, including

[defendant's] own statement to the police and the blood[-]stained clothing found

in his apartment." Id. at 3.

      In 2015, defendant moved for DNA testing of "a swab taken of a bite mark

on the victim's body, sexual assault specimens, fingernail evidence, and the

victim's undergarments[.]" He contended "Titunik's testimony that [defendant's]

dentition matched the bite mark found on the [victim] was the sole piece of

physical evidence connecting [him] to the murder."

      On August 18, 2017, the court entered a consent order granting the motion

for DNA testing. Bennett's undergarments revealed a mixture of at least two

male contributors and excluded defendant as a major contributor, but the

analysis reach no conclusion on the minor profile.

      In March 2020, defense counsel sought access to photographs, dental

impressions, and other related evidence, which the prosecutor denied.           In


                                                                           A-0031-21
                                       6
January 2021, defendant filed a motion for post-conviction discovery to compel

the production of the bite mark evidence introduced at his trial. He again alleged

the "dentition and a mark recovered from the victim's shoulder was the only

physical evidence tying" him to the crime. He asserted scientific advances since

trial showed the scientific community rejected bite mark evidence "as a reliable

means of identifying perpetrators of violent crimes" and discovery was

necessary to prove his innocence.

      Defendant attached a certification from Dr. Adam J. Freeman, an ABFO

member. Freeman certified that due to changes in the field of bite mark analysis,

"Titunik's testimony is no longer sanctioned by his own board-certifying entity,

nor accepted as valid by the broader scientific community."           He added,

"Titunik's conclusion about the source of the alleged teeth marks in this case is

now understood to lack any basis in science, and indeed is wrong, both as a

matter of generally accepted science and pursuant to the ABFO standards and

guidelines." He concluded Titunik's testimony and individualized conclusions

could not be presented to a jury today. Defendant also submitted a certification

from Dr. Cynthia Brzozowski, an ABFO-certified forensic dentist, concurring

with Freeman's opinion.




                                                                            A-0031-21
                                        7
      Following oral argument, the motion judge issued a written decision

denying the motion. The judge concluded the bite mark evidence qualified as

"newly discovered" under the second prong of the test articulated in State v.

Carter, 91 N.J. 86 (1982) because the scientific studies challenging such

evidence were not available at the time of defendant's trial. The judge also

concluded the bite mark evidence satisfied the first Carter prong because it "is

material to [defendant's] identity as the murderer."

      However, quoting State v. Nash, the judge noted the "'central issue' is

whether the newly discovered evidence has the power to 'shake the very

foundation of the State's case and almost certainly alter the earlier jury verdict.'"

212 N.J. 518, 549 (2013). The judge found it did not. He noted if Titunik were

testifying today, the only change would be that he would not be able to exclude

defendant as the individual who made the bite mark. Even if Titunik could

exclude defendant, it would merely result in contradictory evidence presented at

trial, "result[ing] in a 'battle of the experts,' leaving a jury to determine what

weight, if any, to give the testimony of one expert or another."

      The judge also concluded there was substantial evidence of defendant's

guilt: his clothing and inculpatory statement to police. Therefore, "even the

most favorable re-examination . . . would result in evidence that is 'merely


                                                                              A-0031-21
                                         8
contradictory' and would not have the capacity to 'almost certainly' alter the

jury's verdict."

      On September 15, 2021, the judge issued a letter amplifying his findings

to clarify the standard he applied to defendant's motion. He acknowledged he

quoted from State v. Ways, 180 N.J. 171 (2004), a case articulating the standard

used on a motion for a new trial. However, he did so "to convey the nature and

import of the type of evidence that would probably change the outcome, not to

impose a greater burden. Ultimately, [he] disagreed with [defendant's] view of

the importance of the [bite mark] evidence and its capacity to change the

outcome of his trial . . . ."

      Defendant raises the following points on appeal:

             POINT I — IN DENYING THE DISCOVERY
             REQUEST, THE TRIAL COURT ERRED IN CITING
             AN    INCORRECT,    HIGHER   STANDARD
             [DEFENDANT] WOULD HAVE TO MEET TO BE
             GRANTED A NEW TRIAL.

             POINT II — THIS NEW EVIDENCE IS MATERIAL
             AND, IF HEARD BY THE JURY, WOULD
             PROBABLY RESULT IN A DIFFERENT OUTCOME
             AT TRIAL.

                                       I.

      Post-conviction discovery requests are "not granted automatically." State

v. Szemple, 247 N.J. 82, 97 (2021). Rather, an "analysis of any motion . . . must

                                                                           A-0031-21
                                       9
. . . necessarily consider the proposed use to which the discovery would be

put[.]"   Id. at 103.    "[T]he State is not required post-conviction to allow

defendants to '"fish" through official files for belated grounds of attack on the

judgment, or to confirm mere speculation or hope that a basis for collateral relief

may exist.'" Id. at 107 (quoting State v. Marshall, 148 N.J. 89, 270 (1997)). "If

it is impossible for [the] defendant to prevail on his ultimate claim for relief –

even should the requested discovery prove favorable to his cause – then there is

no need to separately analyze the discovery request[.]" Id. at 104.

        In Szemple, the defendant sought discovery in anticipation of a motion for

a new trial. Id. at 97. The Court held the defendant had to satisfy the three-

prong Carter test, positing that

              a new trial is warranted only if the evidence is[:] "(1)
              material to the issue and not merely cumulative or
              impeaching or contradictory; (2) discovered since the
              trial and not discoverable by reasonable diligence
              beforehand; and (3) of the sort that would probably
              change the jury's verdict if a new trial were granted."

              [Id. at 99 (quoting Nash, 212 N.J. at 549).]

        A trial court has discretion to grant post-conviction discovery "when

justice so requires."    Id. at 97 (quoting Marshall, 148 N.J. at 269). "[I]n

recognition of the importance of finality," this discretion is seldom exercised.

Ibid.

                                                                             A-0031-21
                                        10
      We review a motion judge's decision on a discovery issue for abuse of

discretion. Id. at 94. As a result, we do not disturb the judge's ruling unless it

is "so wide of the mark" or "based on a mistaken understanding of the applicable

law." Ibid. (quoting State ex rel. A.B., 219 N.J. 542, 554 (2014)). The trial

court's legal conclusions are reviewed de novo. Nash, 212 N.J. at 540-41.

      Pursuant to these principles, we reject defendant's contention that the

motion judge imposed a higher burden by applying the standard for a new trial

to the discovery motion. The judge thoroughly reviewed Titunik's testimony

and the evidence presented at trial and correctly concluded the bite mark

evidence was not dispositive. Newly discovered evidence must have the power

to alter the jury's verdict. Nash, 212 N.J. at 549-50. Even if we accepted

defendant's arguments regarding the impropriety of the science undergirding

bite mark evidence, the discovery sought would not vanquish the State's case.

As we explain below, Titunik would still testify, and the jury would hear

competing theories about bite mark evidence rendering the discovery defendant

now seeks "merely contradictory," an inadequate ground for granting his

motion. The judge properly denied the motion and did not abuse his discretion.




                                                                            A-0031-21
                                       11
                                        II.

      We reject defendant's assertions the science questioning bite mark

evidence renders such evidence inadmissible, and the State would be unable to

convict him. In State v. Fortin, we considered the scientific validity of bite mark

identification and upheld the denial of a defendant's motion for a new trial where

the State presented expert testimony about bite marks. 464 N.J. Super. 193, 223

(App. Div. 2020). There, as was the case here, the expert stated "[bite mark]

comparison theory is based on the idea that every individual has a unique set of

teeth." Id. at 207. The defense presented its own expert, who disputed the

State's claims that the marks were in fact teeth marks and testified bite mark

evidence was not a "true science" and led to wrongful convictions. Id. at 208.

      We acknowledged there were numerous published scientific articles

questioning the reliability of bite mark analysis since the defendant's trial, but

this did not constitute newly discovered evidence under the second Carter prong

because similar evidence was produced at trial. Id. at 219-20. Nonetheless, the

evidence was material under the first Carter prong because it was a central issue

in the State's case at trial. Id. at 221. However, we held the evidence would

probably not alter the outcome of the trial under the third Carter prong because

at a new trial an expert would likely testify that the defendant would not be


                                                                             A-0031-21
                                       12
excluded from making the bite marks. Id. at 221-22. Moreover, notwithstanding

the new scholarship questioning the viability of bite mark evidence, we held

such evidence is still admissible in New Jersey. Id. at 223. We noted "there

was other strong evidence" of the defendant's guilt aside from the bite mark

evidence. Id. at 222.

      Here, there is no question the science disputing bite mark evidence was

not available at the time of defendant's trial. Indeed, five years after his trial,

our Supreme Court held bite mark "analysis has gained general acceptance and

therefore is reliable."   State v. Timmendequas, 161 N.J. 515, 624 (1999).

However, the first and third Carter prongs, are "inextricably intertwined" and

require the court to determine "[t]he power of the newly discovered evidence to

alter the verdict . . . ." Nash, 212 N.J. at 449-50 (quoting Ways, 180 N.J. at 191-

92). Although defendant would be able to present contradictory testimony and

perhaps impeach Titunik, we are unconvinced it would change the outcome of

the case given the gamut of other evidence implicating defendant, including

Griffin's and Williams' testimony, defendant's conduct and inculpatory

statement, and the physical evidence adduced at trial.

      Affirmed.




                                                                             A-0031-21
                                       13